                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

JOSEPH COX,
ADC #655318                                                                PLAINTIFF

V.                          CASE NO. 2:17-CV-113-JLH-BD

GERALDINE CAMPBELL, et al.                                              DEFENDANTS

                                          ORDER

       The Court has received the Recommended Disposition (“Recommendation”) filed

by Magistrate Judge Beth Deere. No objections have been filed. After careful review, the

Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in all respects.

       Mr. Cox’s motion for summary judgment (#25) is DENIED. Defendants’ motion

for summary judgment (#34) is GRANTED. Mr. Cox’s claims are DISMISSED with

prejudice.

       IT IS SO ORDERED this 26th day of November, 2018.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
